HARWOOD, Presiding Judge.
This is an appeal from a judgment of the Circuit Court of Cullman County, wherein the plaintiff below by leave of the court entered a nonsuit because of the sustention of the defendant’s demurrer to the complaint.
The purported assignment of error is on a separate sheet of paper in no way bound with the transcript.
Even where a purported assignment o.f error is attached to a page of the transcript with gummed tape, subject to easy detachment and removal, this court and the Supreme Court have held that such assignment cannot be considered. Patton v. Colbert County, 265 Ala. 682, 92 So.2d 691; Thompson v. City of Florence, ante, p. 280, 130 So.2d 350.
There being no assignment of error “written or typed upon transcript paper and bound with the transcript,” as required by Supreme Court Rule 1, an order of affirmance of the judgment below is due to be entered. Thompson v. City of Florence, supra, and the numerous authorities cited therein.
Affirmed.